— Per Curiam:
The Act of June 8th, 1881, Pamph. L., 80, expressly provides that no appeal or writ of error shall be issued unless the party shall have first entered into a recognizance, with sufficient sureties in double the amount of costs accrued, conditioned upon affirmance for the payment of all costs, and for the return to the Court below of the record with the remittitur. Such a recognizance was entered into in this case, but acknowledged before an alderman. We cannot recognize this as a sufficient compliance with the act, and must therefore quash the writ.
As, however, the case has been fully argued, we will say that, after full consideration, we find no error in the record of which the plaintiffs in error have any right to complain.
Writ of error quashed.